                            Case 2:17-cv-00187-RSM Document 77 Filed 10/11/18 Page 1 of 1
AO 450 (Rev. 5/85) Judgment in a Civil Case r




                                                 UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF WASHINGTON



            TROY COACHMAN
                                                                      JUDGMENT IN A CIVIL CASE
                                     v.

            SEATTLE AUTO MANAGEMENT, INC.                             CASE NUMBER: C17-187RSM
            DBA MERCEDES BENZ OF SEATTLE AND
            AL MONJAZEB


 XX         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
            the jury has rendered its verdict.

            Decision by Court. This action came to trial or hearing before the Court. The issues have been
            tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that verdict is rendered in favor of plaintiff and against defendants
in the amount of $236,812 in economic damages and $4,697,248 in compensatory damages. See verdict
form for details.




                October 11, 2018                                        WILLIAM M. McCOOL
                                                                                Clerk


                                                            By             s/Lowell Williams
                                                                             Deputy Clerk
